UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2298



In re:   CLEVELAND NELSON, a/k/a Cleve, a/k/a Fat Daddy,

                      Petitioner.



   On Petition for Writ of Mandamus.      (No. 3:94-cr-00057-H-2)


Submitted:   February 25, 2014               Decided:   March 6, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cleveland Nelson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cleveland    Nelson          petitions   for      a    writ    of    mandamus,

seeking    a    ruling   by    the       district    court        on     his    18    U.S.C.

§ 3582(c)(2) (2012) motion.               Although unreasonable delay in the

district court may be a reason to grant mandamus relief, see

Johnson v. Rogers, 917 F.2d 1283, 1285 (10th Cir. 1990), the

district court’s docket sheets reflects that the court issued an

order on February 4, 2014, granting the motion of the Office of

the    Public   Defender      to    withdraw      from     its     representation         of

Nelson and permitting Nelson to proceed pro se.                            Because there

has been recent, significant action in the district court, we

conclude   that    Nelson     is     not    entitled     to       the    relief      sought.

Accordingly, while we grant leave to proceed in forma pauperis,

we deny the petition for a writ of mandamus.                            We dispense with

oral    argument    because        the    facts   and    legal          contentions     are

adequately      presented     in    the     materials      before        the    court    and

argument would not aid the decisional process.



                                                                         PETITION DENIED




                                            2